Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 8/6/21 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Woodgate (US 20110038150, cited previously) in view of Wilcox (US 20090290360) and Kim (US 20210119087, cited previously)
 	Regarding claim 1, Woodgate teaches a light source device comprising:
a substrate 118  (Fig.24 and Fig.12i-12h) having an upper surface a first mounting area, a second mounting area located at a first lateral side of the first mounting area, and a third mounting area located at a second lateral side of the first mounting area that is opposite the first lateral side (the mounting areas in where the lenses 220 or 422 are located);  a first light-emitting element, a second light- emitting element, and a third light-emitting element (the three LEDs 74/136 in Fig.23) disposed on the upper surface wherein the first light emitting element is located on the first mounting area in a first of the first recesses, the second light-emitting element is located on the second mounting area in a second of the first recesses, and the third light-emitting element is located on the third mounting area in a third of the first recesses (LEDs 74 above the recesses); wherein the second recess (238 in Fig.12k and the same/corresponding recesses shown in Fig.24) comprises annular portions each surrounding a corresponding one of the first recesses in a top view,
 wherein, in a cross-sectional view: the second recess includes a first unit second recess located between the first light-emitting element and the second light-emitting element, and a second unit second recess located between the first light-emitting element and the third light-emitting element (recesses between the first , second and third lenses 220 in Fig.24, and wherein the light guide from Fig.12i also applies to Fig.24), the first unit second recess is defined by a first surface facing the first light-emitting element (left   side recess formed between lenses 220 in Fig.24) and a second surface facing the second light-emitting element, the second unit second recess is defined by a third surface facing the first light-emitting element and a fourth surface facing the third light-emitting element (for example right side recess formed between lenses 220 in Fig.24, the sides of the recesses 238 in Fig.12i that applies to  Fig.24).
Woodgate does not teach an inclination angle of the first surface relative to the upper surface of the substrate is greater than an inclination angle of the second surface relative to the upper surface of the substrate, and an inclination angle of the third surface relative to the upper surface of the substrate is greater than an inclination angle of the fourth surface relative to the upper surface of the substrate.
However, it is well known in the art to use asymmetrical lenses wherein the side surfaces of the lens are designed to be asymmetrical so as to not have the same inclination on both sides with respect to the substrate/base of the lens, as disclosed by the off-centerline lens 50A in Fig.1 of Wilcox, and further wherein Fig.1 also applies to more than two LEDs in the arrangement as shown in Fig.3 of Wilcox, wherein Wilcox teaches that the off-centerline applies to Fig.1-10 ([0055],[0057]),  in order to widen the illumination angle from the fixture.
Therefore from the teachings of Wilcox, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to vary the inclination of the two sides of the lens/lenses, for the lenses (422,432)  in Woodgate, by routine experimentation such that an inclination angle of the first surface relative to the upper surface of the substrate is greater than an inclination angle of the second surface relative to the upper surface of the substrate, and an inclination angle of the third surface relative to the upper surface of the substrate is greater than an inclination angle of the fourth surface relative to the upper surface of the substrate, since where the 
Woodgate in view of Wilcox does not teach at least one light-shielding member disposed on an upper surface of at least one of the plurality of light-emitting elements.

Kim teaches at least one light-shielding member 140 (Fig.1, [0105], [0106], [0094]) disposed on an upper surface of at least one of the plurality of light-emitting elements.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use a light blocking layer on the top surface of the LEDs as disclosed in Kim in the device of Woodgate in view of Wilcox, in order to avoid reabsorption of external light ([0108] in Kim).

Regarding claim 2, Woodgate in view of Wilcox and Kim teaches the light source wherein, in the cross-sectional view, an inclination angle of each of the first, second, third, and fourth surfaces relative to the upper surface of the substrate is an acute angle but does not teach the inclination angle is 40° or more and 70° or less in a cross-sectional view.
 However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide an angle of 40° or more and 70°, since where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art (see rejection in claim 1 above). 

Regarding claim 3, Woodgate in view of Wilcox and Kim teaches the light source wherein an upper surface of the light guide member is flat (top surface of 432 in Fig.12h and Fig.12i in Woodgate).

Regarding claim 4, Woodgate in view of Wilcox and Kim teaches in the cross-sectional view, an inclination angle of at least one of surfaces defining the first recesses relative to the upper surface of the substrate is 70° or more and 90° or less (428 forming 90 degrees with the plane of the substrate in Fig.12h).
 
Regarding claim 5, Woodgate in view of Wilcox and Kim teaches a wavelength conversion member covering element-lateral-surfaces of the light-emitting elements (130 and Fig.1, in [0100] in Kim).

Regarding claim 6, Woodgate in view of Wilcox and Kim teaches the wavelength conversion member 230 (Fig.3 in Kim) is located between the upper surface of the light-emitting element 110 and the light-shielding member 140.

Regarding claim 7, Woodgate in view of Wilcox and Kim teaches the illumination areas and the mounting areas are arranged in n rows and m columns, where n > 2 and m > 2 (Fig.11a-11e and Fig.16e in Woodgate).



Regarding claim 9, Woodgate in view of Wilcox and Kim teaches at least one covering member covering 140 an upper surface of the at least one light-shielding member 120 (from the teachings of Kim in Fig.1, in this case, the reflective element 120 is considered as the light shielding member and the element 140 forms the covering member; [0094], since the reflective member does not allow light to pass through it and is considered in this case as a light shielding member).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Woodgate   in view of Wilcox and Kim and further in view of Seibel (US 20140061689, cited previously)
Regarding claim 10, Woodgate in view of Wilcox and Kim teaches the invention set forth in claim 9 above, but is silent regarding the upper surface of the substrate and an upper surface of the covering member have similar colors.
It is well known in the art to use color for surrounding supports of the LED chips such as disclosed in Seibel, wherein the substrate is colored in order to color tune the light emitted by the LED array ([0035]).
Therefore from the teachings of Seibel, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide color on the 

Regarding claim 11, Woodgate in view of Wilcox and Kim teaches the invention set forth in claim 9 above, but does not teach a value of the upper surface of the substrate and a value of an upper surface of the covering member in the Munsell color system are four or less.
It is well known in the art to use color for surrounding supports of the LED chips such as is disclosed in Seibel, wherein the substrate is colored in order to color tune the light emitted by the LED array ([0035]).
Although Woodgate in view of Wilcox, Kim and Seibel do not explicitly teach the Munsell values, however from the teachings of Seibel, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to optimize the color of the substrate and the upper covering such that it is in the Munsell color system are four or less by routine experimentation, in order to optimize the color tuning of the light emitted by the LED array ([0035] in Seibel).

Other art
US 20070201225
Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov
 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fatima N Farokhrooz/
Examiner, Art Unit 2875